DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This application is a 371 of PCT/EP2018/056551, and claims earliest priority of application EP17305297.8, filed March 17, 2017. 

Election/Restrictions
2.	Applicant’s election without traverse of Group I, claims 1-7, in the reply filed on November 16, 2021 is acknowledged.  The claims of non-elected Group II, 8-15, are newly canceled.  Claims 1-7 are currently pending.  No claims are currently withdrawn from consideration.  Therefore claims 1-7 will be examined on the merits. 

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


4.	Claims 1-7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent claim 1 recites the limitation “providing a plurality of reservoirs”, and further recites in steps a) and b) “for a plurality of reservoirs, providing, for each reservoir…”.  It is not clear if the plurality of reservoirs provided for in steps a) and b) are the same set of reservoirs, or different or overlapping subsets of the “plurality 
	Finally, dependent claim 2 recites the limitation “The microfluidic process according to claim 1, wherein said method further comprises at least one step…”.  There is no antecedent basis for the term “said method”. 

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-3, 6 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sims et al. (WO 2016/191533, cited on IDS of 10/19/2020).
With regard to claim 1, Sims teaches a process for genotyping single cells having a phenotype of interest (methods are provided for trapping single-cell lysates in sealed microwells, and printing RNA from the cell lysates on glass or capturing the RNA on beads, and allows for the association of sequence barcodes for inexpensive pooled library preparation with optical barcodes within a microfluidic platform, see Abstract and paragraph 3, lines 15-19) comprising:
- providing a plurality of reservoirs (a device is provided comprising a plurality of chambers, microchambers or microwell, paragraph 5, step (c)), and
a) for a plurality of reservoirs, providing, for each reservoir, at least one barcode sequence and at least one dye, wherein the at least one barcode sequence is associated with the color and the concentration of said at least one dye, and taking an image of the array thereby mapping the color and the intensity of the at least one dye for each reservoir (the chambers comprise one or more mRNA capture beads comprising one or more cell-identifying optical barcodes, paragraph 5, step (c) and (d) and paragraph 5, steps (b) and (c) and paragraphs 36 and 37; the one or more optical barcodes include one or more fluorescent dyes including different colors and/or intensities, paragraph 7; fluorescence imaging of the array of chambers loaded with optically barcoded beads is performed after introduction and hybridization of a single optical barcode probe, paragraph 16 and Figures 1A and B); and
b) for a plurality of reservoirs, providing, for each reservoir, at least one single cell and performing for each reservoir a phenotypic assay on said at least one single 
wherein step a) is performed before step b) or step b) is performed before step a) (see paragraph 6 wherein the optical barcodes are added to the chambers, followed by addition of the drugs and cells);
then
c) for a plurality of reservoirs, linking, for each reservoir, the phenotype of a single cell obtained in step b) to the color and the intensity of the at least one dye obtained in step a) (mRNA capture beads or probes comprising one or more optical barcodes are used to identify drug and/or to be used in drug simulation experiments, paragraphs 31 and 38); and
- for a plurality of reservoirs, reverse transcribing, for each reservoir, nucleic acids of said at least one single cell, to obtain single cell cDNA barcoded with said at least one barcode sequence which is associated with the color and concentration of the at least one dye (mRNA is captured using barcoded capture oligonucleotides that contain oligo(dT), and following reverse transcription and sequencing, a corresponding optical barcode is used to link imaging data acquired for a target cell or group of cells and sequencing data acquired from the nucleic acid captured on the bead, paragraphs 34, 56 and 63); and

With regard to claim 2, Sims teaches a process wherein said process further comprises at least one step selected from the group consisting of:
- at least one purging step,
- for a plurality of reservoirs, providing, for each reservoir, at least one oligonucleotide, wherein said at least one oligonucleotide comprises a primer sequence (oligo primers may be grafted onto the surface of a chamber, paragraphs 13 and 14; capture beads may be functionalized with primers, paragraph 56),
- for a plurality of reservoirs, attaching, for each reservoir, the at least one barcode sequence to the at least one oligonucleotide (barcoded capture oligonucleotides may comprise an oligo(dT) priming sequence, paragraph 56),
- for a plurality of reservoirs, providing, for each reservoir, a lysis composition (a lysis buffer may be added to the chambers, paragraph 8),
- for a plurality of reservoirs, lysing, for each reservoir, the at least one single cell (see paragraph 17 regarding cell lysis),
- for a plurality of reservoirs, providing, for each reservoir, a reverse transcriptase and a reverse transcriptase composition (see paragraphs 63 and 86 regarding reverse transcription),

- recovering the barcoded single cell cDNA (see paragraphs 50 and 86),
- removing unincorporated oligonucleotides from said barcoded cDNA (see paragraph 86 regarding purifying the cDNA using Ampure XP beads),
- amplifying the barcoded single cell cDNA (see paragraph 86 regarding PCR of cDNA),
- sequencing the barcoded single cell cDNA (see paragraph 86 regarding sequencing of the PCR-amplified cDNA).
With regard to claim 3, Sims teaches a process wherein the process is a microfluidic process comprising a step of providing a microfluidic device comprising a chip comprising at least one microfluidic channel and a plurality of reservoirs (the microfluidic platform used for carrying out the invention may comprise a flow cell with an array of microwells embedded in the top or bottom of the device, paragraphs 14 and 59). 
With regard to claim 6, Sims teaches a process wherein, for a plurality of reservoirs, the at least one barcode sequence is linked to the surface of each reservoir of the plurality of reservoirs (oligo(dT) primers attached to the surface of a chamber are used to capture mRNA, wherein the barcoded capture oligonucleotides may comprise an oligo(dT) priming sequence for capturing mRNA from individual cells, paragraphs 19 and 56). 
. 

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
11.	Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sims et al. (WO 2016/191533, cited on IDS of 10/19/2020) in view of Utharala et al. (U.S. Patent No. 10,745,741). 
	Sims teaches the limitations of claims 1-3, 6 and 7, as discussed above.  However, Sims does not teach a process wherein, for each reservoir, the at least one single cell is provided in a single cell droplet, wherein, for each reservoir, the reverse transcriptase, the reverse transcriptase composition and the at least one oligonucleotide are provided in a RT droplet. 
	Utharala teaches methods for co-localizing a particle comprising DNA and/or RNA with a known barcode oligonucleotide in a microfluidic droplet in a microfluidics system (see Abstract and column 2, lines 22-59).  Utharala further teaches methods for barcoding the transcriptome of a cell or a DNA amplificate or the genome of a cell comprising co-localizing a cell with a known barcode oligonucleotide in a microfluidic droplet, lysing the cell in the droplet, annealing the barcode oligonucleotide to RNA of DNA of the lysed cell, and carrying out a reverse transcription (RT), RT-PCR or PCR reaction using the annealed barcode oligonucleotide as a primer in the droplet, wherein an RT, RT-PCR or PCR mix is comprised in the droplet, or a droplet fused with the droplet comprising the nucleic acids (column 2, line 60 to column 3, line 15).  In addition, Utharala teaches that the methods may be used to correlate the phenotype of a single cell with its transcriptome, DNA amplificate or genome, comprising barcoding the transcriptome, DNA amplificate or genome of a single cell, wherein the cell is 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the methods of Sims and Utharala since both references teach methods for barcoding nucleic acids derived from single cells and correlating a determined phenotype with the nucleic acid sequences of the cell using barcode sequences attached to the nucleic acids, wherein the methods are both performed in microfluidic devices.  While Sims teaches the use of a device comprising a plurality of chambers or microwells for isolating single cells and optically-labeled barcode molecules and barcoded beads (see Sims, paragraphs 3, 5, 36 and 37), Utharala teaches the use of droplets for performing the barcoding reaction, including barcoding of mRNA and cDNA products within the droplets (see Utharala, column 2, line 60 to column 3, line 15).  Thus, an ordinary practitioner would have been motivated to combine the methods of Sims and Utharala since Utharala provides an additional means for isolating single cells within a microfluidic device and performing a barcoding reaction to label nucleic acids released from the cell, wherein sequences of the nucleic acids may be determined and correlated to a phenotype of the cell from which the nucleic acids were released (see column 3, lines 16-26 and Example 2, column 35, line 65 to column 36, line 29).  The droplet-based methods of Utharala also provides a means for performing pharmacogenomics studies wherein the effects of drugs or drug combinations on cellular transcription may be determined by analyzing the transcriptome of a cell after barcoding the reverse transcription products within a 

Conclusion

12.	Claims 1-7 are rejected over the prior art.  No claims are free of the prior art.  In addition, claims 1-7 are rejected under 35 U.S.C. 112(b) as being indefinite. 

Correspondence

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-3320 and whose fax number is 571-273-3320.  The examiner can normally be reached on 5 days, 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/David C Thomas/
Primary Examiner, Art Unit 1637